960 A.2d 626 (2008)
In re Aaron D. WEINRAUCH, Respondent,
Bar Registration No. 420618.
No. 08-BG-1162.
District of Columbia Court of Appeals.
November 26, 2008.
BEFORE: RUIZ, REID, and BLACKBURNE-RIGSBY, Associate Judges.

ORDER
PER CURIAM.
On consideration of the certified opinion of the Maryland Court of Appeals disbarring respondent by consent from the practice of law in that jurisdiction, see Atty. Grievance Comm'n v. Weinrauch, 405 Md. 646, 955 A.2d 269 (2008), this court's September 17, 2008, order suspending respondent from the practice of law pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file either a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Aaron D. Weinrauch is hereby disbarred from the practice of law in the District of Columbia. See In re Slattery, 767 A.2d 203 (D.C.2001); In re Gil, 656 A.2d 303 (D.C.1995). It is
FURTHER ORDERED that for purposes of reinstatement respondent's disbarment will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).